NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




            United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued August 3, 2011
                                  Decided August 31, 2011

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

Nos. 11‐1239  &  11‐1262

UNITED STATES OF AMERICA,                           Appeals from the United States District
     Plaintiff‐Appellee,                            Court for the Southern District of Illinois.  

       v.                                           Case Nos. 10‐CR‐30026‐MJR & 
                                                    10‐CR‐30174‐MJR

ANDRE P. INGRAM,                                    Michael J. Reagan, 
    Defendant‐Appellant.                            Judge.

                                        O R D E R

        Andre Ingram, a convicted felon, was twice arrested while in possession of a firearm.
Officers first apprehended him while selling drugs. Months later, Ingram threatened law
enforcement officers with a semi‐automatic pistol. Believing he was about to fire, officers
shot first and badly injured him. Ingram then pleaded guilty to being a felon in possession
of a firearm, see 18 U.S.C. § 922(g)(1), and to assaulting, resisting, or impeding a federal
agent, see 18 U.S.C. § 111(a)(1). At sentencing, the court imposed a 120‐month sentence for
the felon‐in‐possession charge (Case No. 10‐CR‐30026) to run concurrently with a 180‐
month sentence for assaulting the officers (Case No. 10‐CR‐30174). Ingram appeals,
challenging only the substantive reasonableness of his above‐range, 180‐month sentence.
We affirm.    
Nos. 11‐1239 & 11‐1262                                                                  Page 2


       Ingram was first arrested while selling drugs by agents of a WAVE (Working
Against Violent Elements) task force in East St. Louis, Illinois. The WAVE task force was
created to combat the high level of violent crime in East St. Louis: shootings, homicides, and
frequent gunfire. WAVE agents apprehended Ingram in the backseat of a vehicle, armed
with a revolver, and selling cannabis. He eventually pleaded guilty to being a felon in
possession of a firearm. 

       Months later, Ingram was again arrested by agents of the WAVE task force. FBI
Special Agent Kelly and Sergeant Latham of the Illinois State Police were pursuing fleeing
suspects when they knocked on the front door of a residence and announced that they were
police officers. Answering the door drunk and high, Ingram replied with slurred speech,
“What the fuck do you want?,” and exposed only the left side of his body, while hiding his
right hand. When Sergeant Latham ordered Ingram to reveal both hands, Ingram refused
and peered down at his right hand. Sergeant Latham again ordered Ingram to reveal his
right hand. Ingram responded, “You wanna see my hand . . . here.” Ingram took a half step
forward and raised his right hand, holding a semi‐automatic pistol. The agents believed
Ingram was about to fire, and shot him several times in self defense, according to the PSR.
As a result: 

       [Ingram] suffered from multiple gunshot wounds at close range. He was shot in the
       head, upper left arm, abdomen, and chest. He was left with several scars, and no
       longer has a left eyeball. The tip of his nose was missing, and skin from his forehead
       was used to repair his nose. * * * He was treated for a small bowel injury; multiple
       fractures, hemorrhages, a ruptured left eye globe, and contusions; and a
       frontotemporal subdural hematoma. Numerous bullet fragments were noted
       throughout his upper body.

(PSR  ¶ 90‐92). The semi‐automatic pistol was later found to be fully loaded, in working
condition, and stolen. Medical records documented that Ingram was under the influence of
alcohol, marijuana, and cocaine.  

        At sentencing, the court imposed a 120‐month sentence on the felon‐in‐possession
charge, see 18 U.S.C. § 922(g)(1), to run concurrently with a 180‐month sentence for
assaulting the agents, see 18 U.S.C. § 111(a)(1). Ingram accepted the factual statements in the
presentence investigation report and the district court’s guidelines calculation of 92 to 115
months’ imprisonment (based on a total offense level of 23 and criminal history of category
of VI). The 180‐month sentence was well above the guidelines range, but still below the 240‐
month statutory maximum, see 18 U.S.C. § 111(b). In pronouncing the sentence, the court
noted that Ingram had assaulted officers who were serving in a crime‐ridden community;
Nos. 11‐1239 & 11‐1262                                                                     Page 3

that the guidelines accounted for the assault of only one officer, not two; that Ingram was
captured with different firearms on separate occasions; and that Ingram was unremorseful.
In mitigation, the district court considered that Ingram had been badly injured, but
concluded that his injuries were the result of his own reckless conduct. 

       Ingram filed two notices of appeal after the district court entered judgment in the
felon‐in‐possession matter (Case No. 10‐CR‐30026) and after the court imposed an above‐
range sentence for assaulting the officers (Case No. 10‐CR‐30174), which this court
consolidated for briefing and disposition. 

       On appeal, Ingram argues that the district court abused its discretion by imposing
the above‐range sentence. He contends that the court failed to  engage in a reasoned
weighing of the sentencing factors in § 3553(a) and, instead, based the above‐range sentence
on factors common to all offenders who commit similar crimes. 

        The question presented is whether Ingram’s above‐range sentence was substantively
reasonable, under an abuse‐of‐discretion standard, in light of the sentencing factors of
§ 3553(a). See Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Courtland, 642 F.3d
545, 550‐51 (7th Cir. 2011). There is no presumption of unreasonableness merely because a
sentence falls outside the advisory guidelines range. See United States v. Angle, 598 F.3d 353,
359 (7th Cir. 2010). Instead this court ordinarily defers to sentencing courts when “the
factors in 18 U.S.C. § 3553(a), as a whole, justify the extent of the variance from the
guidelines.” United States v. Wise, 556 F.3d 629, 632‐33 (7th Cir. 2009). On review, this court
evaluates whether the district court seriously considered sentences both within and outside
that recommended range, and explained why it selected “an unusually lenient or unusually
harsh sentence.” United States v, McKinney, 543 F.3d 911, 913 (7th Cir. 2008).  

       The district court has adequately justified its selection of a sentence under the
§ 3553(a) factors. First the court was concerned with protecting the East St. Louis
community and with the need to “afford adequate deterrence to criminal conduct,”see
3553(a)(2)(B), because of the escalating level of violent crime there. Next in discussing the
“nature and circumstances” of Ingram’s offense, see 3553(a)(1), the district court found that
the guidelines did not reflect the seriousness of Ingram’s assault because they presumed the
assault of a single officer, rather than assaults on multiple officers. And as for the
“seriousness of the offense,” see 3553(a)(2), the court found persuasive the agents’ victim
statements, which described the particularized harm Ingram inflicted on them by
brandishing a firearm at close range and forcing them to fire. Further, in considering the
“characteristics of the defendant,” see 3553(a)(1), the district court considered that Ingram
was a felon who was twice arrested on different occasions in the possession of different
firearms. Last, in evaluating “the need for the sentence imposed,” see § 3553(a)(2), the
Nos. 11‐1239 & 11‐1262                                                                    Page 4

district court explained that Ingram was in the highest criminal‐history category and had
disregarded law enforcement officers and the criminal justice system in the past. Ingram
had shown remorse only for “having a firearm as a convicted felon,” but “nothing about the
. . . effect on the officers in this case.” 

        Ingram contends that, given his grisly physical injuries, the district court was not
lenient enough when imposing his sentence. He argues that the injuries are in themselves a
form of punishment that will strongly dissuade him from resisting or impeding law
enforcement again, and will deter anyone who learns of them. The court, however,
considered his injuries and reasonably discounted them. At sentencing Ingram explained
that he knew the agents were law enforcement officers because suspects in the house told
him that officers had arrived. And according to the PSR, agent Kelly and sergeant Latham
were clearly identified as law enforcement officers and announced their official status at the
door. The court, therefore, deemed Ingram’s wounds self inflicted: the direct result of
resisting officers at the door with a firearm. The sentencing court was free to discount the
physical injuries when weighing whether the injuries amounted to sufficient specific and
general deterrence under § 3553(a)(2). See Angle, 598 F.3d at 359.  

        Ingram further contends that, when fashioning the above‐range sentence, the district
court abused its discretion by considering the high rate of violent crime in East St. Louis.
The district court, however, was permitted to consider the level of violent crime in East St.
Louis when gauging the need for general deterrence to protect members of that community.
See United States v. Hill, — F.3d —, 2011 WL 2611301, *9‐10 (7th Cir. 2011); United States v.
Anderson, 517 F.3d 953, 966 (7th Cir. 2008); United States v. Jordan, 435 F.3d 693, 698 (7th Cir.
2006); see, e.g., Ferguson v. United States, 623 F.3d 627, 632 (8th Cir. 2010). Given that the
district court fashioned an above‐range sentence to deter violent crime and to promote
safety in the community, its reasoning was not an unreasonable exercise of its discretion. See
United States v. Gooden, 564 F.3d 887, 891 (7th Cir. 2009).   

        In summary, while reasonable jurists may disagree on whether Ingram’s conduct
warranted an above‐range sentence, the district court’s sentence was not an abuse of
discretion. 

                                                                                    AFFIRMED.